DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a hand propelled self-driving traveling machine in combination with the remainder of the structure set forth in claim 1, particularly "a movable friction member, provided with a limiting slot, wherein the movable pin is partially disposed in the limiting slot and is rotatable synchronously with the movable friction member; and a fixed friction member, fixed to the chassis or constituting a part of the chassis, wherein 5the fixed friction member is in a frictional contact with the movable friction member".
The prior art does not disclose or render obvious a motivation to provide for a hand propelled self-driving traveling machine in combination with the remainder of the structure set forth in claim 13, particularly "when the clutch is in the drive state, the motor shaft outputs a force that drives the movable member to rotate and that is greater than the frictional force exerted by the fixed friction member on the movable member, and the motor shaft is operative to drive the movable member to rotate relative to the fixed friction 5member".
The closest prior art (CN 103202136 A) discloses a similar lawn mower to the present application including a clutch that has a driving member, a movable pin, and a transmission member, but fails to disclose the clutch also including the movable and fixed friction members. No motivation is provided in the prior art to modify the clutch to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Fan et al. ‘378 and Vaughn et al. ‘544 discloses a lawn mower with a driveline clutch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659